Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.


 
Claim Interpretation
	Claim 11 is an open-ended method claim has been amended to include “wherein when” followed by a glass composition with a property of average thermal expansion four times.  For the purpose of this examination only one of these “wherein when” compositions actually needs to be met to satisfy the method of claim 11.
	Both the mother glass sheet and supporting glass substrate are interpreted to have the same glass composition claim 11 does not claim otherwise.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 has been amended to include four “wherein when” followed by a glass compositions.  Each “wherein when” limitation includes “an average thermal expansion coefficient” the “average thermal expansion coefficient” lacks antecedent basis.  It is unclear if the “average thermal expansion coefficient” in each of these limitations is referring to the “mother glass sheet” or the “supporting glass substrate”.  For the purpose of this examination, the “average thermal expansion coefficient” and composition following in each of these limitations of claim 11 is interpreted to refer back to the supporting glass substrate.  For the purpose of this examination, both the mother glass sheet and supporting glass substrate are interpreted to have the same glass composition claim 11 does not claim otherwise.
	Claims 11 and 12 are further indefinite because the heating step of claim 11 has been amended.  Claim 12 still refers back to the heating step of claim 11 however giving the claims the broadest reasonable interpretation in view of the specification the specification as originally filed [0075] indicates the heating of claim 12 is only to measure the thermal shrinkage and even uses the step of claim 12 to compare supporting substrates that have undergone a heat treatment, which is not that of claim 12, and supporting substrates that have not undergone a heat treatment.  The only other heat treatment referred to in the specification references Fig 5.	
In the event that claim 12 is not the heating of claim 11 then claim 12 does not further limit claim 11 and causes additional issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 14, 16, 17-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. (US 2015/0068595) referred to as Kuroiwa herein after
	Regarding claims 11 and 19, Kuroiwa discloses manufacturing a glass substrate, considered a supporting glass substrate ([0119]-[0122])
Kuroiwa discloses forming a mother glass sheet ([0119]-[0121])
Kuroiwa discloses cutting the glass sheet to obtain the glass substrate [0122]
Kuroiwa discloses the glass substrate  may additionally be polished [0143] wherein the polishing is not limited thus suggesting to a skilled artisan the entire substrate to be polished, thus 50% or more, or 70% or more
Kuroiwa discloses the glass being of a composition listed in [0044]-[0057] which overlaps the compositions of the presently claimed invention of claim 11.
Kuroiwa discloses the glass having an average coefficient of thermal expansion in a range of 50-350 degrees Celsius of 60x10-7 to 110x10-7/Degrees Celsius thus also overlapping with the claimed average coefficient of thermal expansion.
MPEP 2144.05 states that:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.

In the present instance the prior art ranges clearly overlap with the presently claimed ranges and present a prima facie  case of obviousness.
Kuroiwa does not specifically disclose a heating step of the glass substrate equal to or greater than the annealing temperature.
It would be obvious to one of ordinary skill in the art to heat the glass substrate to the annealing temperature or a temperature above where the glass anneals however does not deform as motivated by annealing, or relieving stresses in the glass substrate.  Annealing is given the plain meaning known in the art of relieving internal stresses.

Regarding claim 14, Kuroiwa discloses the glass may alternatively be formed by the fusion process, or overflow downdraw method [0116]
Regarding claims 16, 18 and 22, Kuroiwa discloses maintaining a Young’s Modulus of 77GPa or more to reduce warpage in the production process. [0065].
As indicated above,
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Please see the following applicable cases. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); 
In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.
 
Alternatively, it would be obvious to one of ordinary skill in the art to modify the Young’s Modulus as motivated by reducing warpage.  
The present specification has a supporting glass substrate produced by the same method of the same compositions as the claimed invention.  The original claims required the Young’s Modulus to be 65 GPa or more and [0043] of the published specification of the present application also indicate a Young’s Modulus of 73 GPa or more to reduce warpage thus there is no expectation to one skilled in the art of unexpected results or criticality commensurate in scope with the claims.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. (US 2015/0068595) referred to as Kuroiwa herein after Koyama (US 2013/0065748) herein after referred to as Koyama.
Regarding claim 12, Kuroiwa does not disclose heating the glass substrate as required by claim 12.  
In an analogous art of measuring thermal shrinkage of 75 ppm or less, Koyama discloses a heating schedule of heating from room temperature at a rate of 10 degrees Celsius/ minute and holding at a temperature and lowering at the same rate (abstract, [0019], [0037]).
It would be obvious to one of ordinary skill in the art to modify the method of Kuroiwa with a heating step from room temperature at a specific rate and cooling step at the same rate to measure the thermal shrinkage of a glass substrate as motivated by using a substrate with a desirable thermal shrinkage.  It would be obvious to one of ordinary skill in the art to modify the heating schedule as motivated based on the glass composition.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention which appears to be based on the glass composition without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006003884 [0149] overlapping heating range  and compaction
US 8281618 abstract, same assignee.  Optimizing annealing for lowered compaction
US20160368815 [0091]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741